Exhibit 10.1

 

November 3, 2019

 

Mr. D. Bryan Jordan

At the address on file with the Company

 

Dear Bryan:

 

This letter (this “Letter Agreement”) memorializes our recent discussions
regarding the terms of your continued employment with First Horizon National
Corporation (together with its affiliates, the “Company)” following the
completion of the merger (the “Merger”) contemplated by the Agreement and Plan
of Merger between IBERIABANK Corporation and the Company, dated as of November
3, 2019 (the “Merger Agreement”). We look forward to your continued leadership.

 

1. Effectiveness, Your Current Agreement and Definitions

 

This Letter Agreement supplements your Change in Control Severance Agreement
with the Company, dated May 8, 2007 (the “CIC Agreement”), which will otherwise
remain in full force and effect in accordance with its current terms.
Capitalized terms used but not defined in this Letter Agreement are used with
the meanings ascribed to them in the Merger Agreement. If your employment with
the Company terminates for any reason before the Closing Date or the Merger
Agreement is terminated before the closing of the Merger, this Letter Agreement
will automatically terminate and be of no further force or effect and neither of
the parties will have any obligations hereunder.

 

2. Position

 

Following the Closing Date, you will continue to serve as the Company’s
President and Chief Executive Officer, reporting directly and only to the
Company’s Board of Directors (the “Board”). In addition, you will continue to
serve as Chief Executive Officer of the First Horizon Bank (the “Bank”). During
your service as Chief Executive Officer, the Board will continue to nominate you
to the Board and you will continue to serve on the Bank Board. On the Closing
Date, you will resign as Chairman of the Board and of the Bank Board, and Daryl
G. Byrd will be appointed as Executive Chairman of the Board and of the Bank
Board. For purposes of clarity, the Executive Chairman will also report directly
and only to the Board, and other senior executives of the Company will report
directly to you or to your designee.

 

On the Chairman Succession Date, Mr. Byrd will cease to be Executive Chairman
and become a Special Advisor to you, and you will be reappointed as Chairman of
the Board and of the Bank Board. No further action is required by you to make
the transitions and resignations provided for in this paragraph or the
immediately preceding paragraph effective, but you agree to execute any
documentation the Company reasonably requests at the time to confirm it.

 



3. Pre-Existing Entitlements

 

You and the Company acknowledge that the Merger constitutes a “Change in
Control” under your CIC Agreement and that your CIC Agreement will continue in
effect for a period of 36 months after the Closing Date. Accordingly, the
Company acknowledges that if your employment is terminated (a) by the Company
other than for Cause, Disability or Retirement or (b) by you for Good Reason
(each as defined in the CIC Agreement, and with respect to Good Reason, as
modified below) during the 36 month period immediately following the Closing
Date, you will be entitled to receive the severance, accelerated vesting of all
unvested and outstanding equity awards and other benefits under Section 5(iv) of
your CIC Agreement, subject to the terms and conditions of the CIC Agreement.

 

In addition, you will continue to be eligible for insurance coverage under the
Company’s directors’ and officers’ liability insurance policy on substantially
the same terms as such coverage is provided to the Company’s other directors and
executive officers, including pursuant to Section 6.7 of the Merger Agreement.

 

4. Acknowledgements

 

You acknowledge and agree that you will not have “Good Reason” under the CIC
Agreement solely as a result of (a) the closing of the Merger or the assignment
to the Executive Chairman of the Company of the duties and responsibilities
specified in paragraph 1 of the Executive Chairman’s Letter Agreement with the
Company, dated as of November 3, 2019, or (b) your resignation as Chairman of
the Board and of the Bank Board upon the closing of the Merger. In addition, the
definition of “Good Reason” in your CIC Agreement will be amended to include as
clause (G) the following: “any change in your titles or positions from those
contemplated in the Letter Agreement between you and the Company, dated as of
November 3, 2019 (the “Letter Agreement”), or the failure of the Company to
reappoint you as Chairman of the Board or of the Bank Board to reappoint you as
Chairman of the Bank Board, each on the Chairman Succession Date as contemplated
by paragraph 2 of the Letter Agreement”.

 

For purposes of clarity, except as modified in this paragraph 4, nothing in this
Letter Agreement is intended to amend, alter or otherwise change the payments
and benefits to which you may become entitled under the CIC Agreement in
accordance with its terms.

 

5. Miscellaneous

 

This Letter Agreement will be governed and construed in accordance with the laws
of the State of Tennessee, without regard to conflict of laws principles
thereof. This Letter Agreement may not be amended or modified otherwise than by
a written agreement executed by the parties hereto or their respective
successors and legal representatives. The invalidity or unenforceability of any
provision of this Letter Agreement will not affect the validity or
enforceability of any other provision hereof, and this Letter Agreement will be
construed as if the invalid and unenforceable provision were omitted (but only
to the extent that such provision cannot be appropriately reformed or modified).

 

Upon the expiration or other termination of this Letter Agreement, the
respective rights and obligations of the parties hereto will survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties hereunder. This

2



Letter Agreement may be executed in separate counterparts, each of which is
deemed to be an original and all of which taken together constitute one and the
same agreement.

 

[Signature Page Follows]

3



If this Letter Agreement correctly describes our understanding, please execute
and deliver a counterpart of this signature page, which will become a binding
agreement on our receipt.

 

  Sincerely,       First Horizon National Corporation       By:   /s/ Vicki R.
Palmer     Name: Vicki R. Palmer     Title: Chair of the Compensation Committee

 

Accepted and Agreed       I hereby agree with and accept the terms
and conditions of this Letter Agreement:       /s/ D. Bryan Jordan   Name: D.
Bryan Jordan   Date: November 3, 2019  

 

[Signature Page to Letter Agreement]

 